DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 9, 10, 14, 16, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 5, 7, 9, 10, 14, 16, and 31 recite both broad and narrow recitations. For example, claim 3 recites the broad recitation between, “450 20nm and 500 nm,” and the claim also recites, “preferably between 464 nm and 480 nm,” which is the narrower statement of the range/limitation; in fact, all of the listed claims contain the term “preferably”. Preferences are best left in the specification, as explained in MPEP 2173.05(c)( I), which discusses narrow and broader ranges in the same claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 7, 39 and 40, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 39, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Objections
Claim 26 is objected to because of the following informalities:  “the support frame” has no antecedent basis, and was understood as “the frame” for the purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 5-6, 14-15, 26-33, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120215291 A1 to Pugh et al, henceforth Pugh, and further in view of WO 89/08476 A1 to Rosenthal et al, henceforth Rosenthal.

Regarding claim 1, Pugh, which teaches light therapy glasses and thus exists in the applicant’s field of endeavor, teaches glasses provided with two transparent spectacle glasses (lenses 103, Fig. 1) enclosed in a frame (frames 101), wherein each spectacle glass is positioned in front of an eye of a person  ([0033]) by a frame for positioning on the ears (earpiece 111, Fig 1) and the nose (bridge 110) of said person, the glasses further provided with at least one light source (light sources 102, Fig. 1) integrated in the frame for direct (“light is specifically directed” [0035] )and/or indirect delivery (“light scattering areas achieve…a soft glow” [0035]) of light substantially from above the spectacle glass to the eyes ([0035]), wherein a nose frame part of the frame (bridge 110) at, at least, a nose frame (bridge 110) side portion facing the eye and wherein the light source comprises a photon source capable of emitting photons with a photon energy of between 2,82 eV and 2,43 eV (Fig. 9; [0032-33]).
However, Pugh does not teach a reflector on the nose frame side portion. Rosenthal, which teaches phototherapy glasses and thus exists in a similar field of endeavor, teaches a nose frame side portion (C, Fig. 3; mirrors 163, Fig. 5) facing the eye which reflects to the eye (“reflect the beams of light exiting from the fiber ends” pg 8 lines 1-19) at least partially the direct or indirect incident light thereon originating from the light source (light source 16 and fiber optic bundle 16, Fig 1). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the phototherapy glasses of Pugh with the nose bridge reflective elements taught by Rosenthal, as this would permit more precise modulation of light intensity and angle of incidence (pg 7 lines 20-25, Rosenthal).

Regarding claim 3, Pugh teaches wherein the photon source of the at least one light source is capable of emitting photons with an emission peak wavelength of between 450 nm and 500 nm (“a wavelength of 

Regarding claim 5, Pugh teaches wherein the at least one light source (light source 102) is a light emitting diode ([0032]) or an organic light emitting diode or a phosphorescent organic light emitting diode comprising the photon source, preferably a light emitting diode comprising the photon source. Pugh does not explicitly state a photon source; however, it is inherent that a light source is also a photon source. 

Regarding claim 6, Pugh teaches wherein the at least one light source (light source 102) is a light emitting diode ([0032]) comprising the photon source. Pugh does not explicitly state a photon source; however, it is inherent that a light source is also a photon source.

Regarding claim 14, Pugh in view of Rosenthal teaches wherein the nose frame side portion (C, Fig. 3; mirrors 163, Fig. 5) facing the eye reflects to the eye at least partially the direct or indirect incident light thereon originating from the light source (pg 8 lines 1-19) but does not explicitly state at least 50%, preferably for more than 85%. However, it would be obvious to one of ordinary skill in the art at the time of filing to achieve such a range through routine experimentation; moreover, the range claimed is not deemed critical (see MPEP 2144.05(II)(a)). 

Regarding claim 15, Pugh teaches wherein the frame above the spectacle glass (“top-down view” Fig 10, [0051]) is provided with at least one light guiding element (light sources 1002) for -3-   indirect delivery of light (“light scattering….may include diffractive, refractive or reflective properties” [0050]) originating from the at least one light source substantially from above the spectacle glass to the eyes.  

Regarding claim 26, Pugh teaches wherein the nose frame part (bridge 110) is a part of the support frame (frames 101).

Regarding claim 27, Pugh teaches wherein the support frame (frame 101) comprises a support frame upper portion positioned in a correctly worn glasses above the eyes (Fig. 1) and extending between frame legs (earpiece 111) of the glasses.  

Regarding claim 28, Pugh teaches wherein the support frame upper portion of the glasses is provided with the at least one light source (light source 1002; see Fig. 10, top view; [0050]).  

Regarding claim 29, Pugh teaches wherein the support frame upper portion is provided with the light guiding element (“light is piped to locations within a lens or frame” [0051]).  

Regarding claim 30, Pugh teaches wherein the support frame of the frame encloses at least half the perimeter of the spectacle glasses (see Fig. 2, frontal perspective of frame 201), wherein-4- Attorney Docket No.: P6070840PCT/USa worn glasses the portion of the support frame positioned lower than the support frame upper portion at, at least, a side of the support frame that is facing the eye, at least partly reflects to the eye (“light scattering areas may include…reflective “ [0050]) the incident light thereon directly (“specifically directed” [0049]) or indirectly (“diffuse light” [0049]) originating from the light source (light source 1002).  

Regarding claim 31, Pugh in view of Rosenthal teaches wherein the eye-facing side of the support frame (C, Fig. 3; mirrors 163, Fig. 5)  at least partially reflects the incident light originating directly or indirectly from the light source (pg 8 lines 1-19) but does not state by at least 50%, preferably reflects more than 85%. However, it would be obvious to one of ordinary skill in the art at the time of filing to achieve such a range through routine experimentation; moreover, the range claimed is not deemed critical (see MPEP 2144.05(II)(a)).



Regarding claim 33, Pugh in view of Rosenthal wherein at least a part of the eye-facing nose frame side portion (part C, Fig. 3, pg 8 lines 1-9) is curved to direct to the eye the light to be reflected (“reflecting elements disposed around the perimeter of the lenses as illustrated” (pg 8 lines 4-7)). If the reflecting element must conform to the perimeter of a curved surface (the curved nose bridge C in Fig. 3), then the geometry of that element must also be curved.

Regarding claim 36, Pugh teaches each frame leg (earpiece 111) of the frame (frame 101) and teaches a light source (source 102) but does not specifically state wherein the frame leg provides a light source. However, Pugh does state wherein “a single light source from which light is piped to one or more locations within an eyeglass lens 1001 or eyeglass frame to provide illumination” ([0051]). It would have been obvious to one of ordinary skill in the art to incorporate the light source into the frame leg, as this would allow the indirect, diffuse presentation of light, rather than a “glaring ray” ([0049]).

Regarding claim 37, Pugh teaches wherein the support frame (frame 101) is connected on both sides to frame side portions (temple pieces 109). Pugh does not state wherein a light source is provided in each frame side portion; however, in a different embodiment (Fig. 10) Pugh does state wherein “a cross-section view 1000 may be a side view, such that one or more embedded light sources 1002 are placed near the top and bottom of an eyeglass lens 1001” ([0051]). It would have been obvious to one of ordinary skill in the art to incorporate the light source positioning of Fig. 11 into the frame of Fig. 1, as this would allow the indirect, diffuse presentation of light, rather than a “glaring ray” ([0049]).



Regarding claim 39, Pugh teaches wherein the frame (frame 101) is provided with a communication device such as, for example, a USB port (“supporting electronics may include…a USB connector” [0052]) for a wired connection and / or, for example, a Bluetooth chip for a wireless connection (“electrical communication…via wireless mode” [0052]).  

Regarding claim 40, Pugh teaches wherein the frame (101, Fig. 1) is provided with an actuator such as a circuit board (PCB) (circuit board 701, Fig. 7), as well as a battery (batteries, 702, Fig. 7) and optionally a memory storage  (processor 703, Fig. 7, “processor runs...schedules stored in memory” [0047]).  


10.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Rosenthal as applied to claim 6 above, and further in view of US 20140072009 A1 to Wunderer et al, henceforth Wunderer.
Regarding claim 7, Pugh teaches a photon source (light source 102) and teaches a circuit board (603, Fig. 6 and 701, Fig. 7) as well as conductive paths for light transmission ([0049)]. However, Pugh does not teach wherein the photon source is a p/n semiconductor material. Wunderer, which teaches a laser emitting structure with phototherapeutic applications ([0019]) and thus exists in the same field of endeavor, teaches wherein the photon source is a p/n semiconductor material (electron beam pumped semiconductor VECSEL 100, Fig 1, [0021]) consisting of a p-layer and an n-layer ([0029]), wherein the p-layer and the n-layer are GaN or alloys thereof such as AlGaN and InGaN, preferably the p-layer and the n-layer are InGaN ([0030]).  It would have been obvious to one of ordinary skill in the art to combine the photon source of Pugh with the semiconductor composition as taught by Wunderer, as doping with particular elements and particular substrate alloys will allow, though routine experimentation (see MPEP 

Regarding claim 9, Pugh teaches a photon source but does not teach the composition of its semiconductor. Wunderer teaches wherein the p-layer is doped with magnesium ([0031]) and the n- layer is doped with silicon ([0030]), preferably the p-layer is InGaN doped with magnesium and the n-layer is InGaN doped with silicon ([0030, 0031, 0033]). It would have been obvious to one of ordinary skill in the art to combine the photon source of Pugh with the semiconductor composition as taught by Wunderer, as doping with particular elements and particular substrates allows, though routine experimentation (see MPEP 2144.05 (II)(a)), precise adjustment of conductivity in the doped layers ([Wunderer 0029]) and ultimately precise modulation of phototherapy.  

11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Rosenthal as applied to claim 1 above, and further in view of US 97B1 to Davis.
Regarding claim 10, Pugh teaches a light source but does not state delivering between 36 lux and 50 lux at the level of the eye, preferably about 40 lux. However, Davis, which teaches a spectral light therapy and thus exists in a similar field of endeavor, teaches several different lux ranges (Col 4 lines 10-24) but also states, “one may choose to have…different [ranges of] lux” to achieve optimally “positive therapeutic effects” (Col 2 lines 45-49). It would have been obvious to one of ordinary skill in the art to achieve such a range through routine experimentation; moreover, the range claimed is not deemed critical (see MPEP 2144.05(II)(a)).

Regarding claim 11, Pugh teaches a light source but does not state delivering between between 4 lux and 6 lux at the level of the retina of the eye. However, Davis, which teaches a spectral light therapy and thus exists in a similar field of endeavor, teaches several different lux ranges (Col 4 lines 10-24) but also states, “one may choose to have…different [ranges of] lux” to achieve optimally “positive therapeutic .

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Rosenthal as applied to claim 15 above, and further in view of US 4743410 A to Grethen, henceforth Grethen.
Regarding claim 16, Pugh teaches the light guiding element (“light is piped to one or more locations within a lens…or frame” [0051]) but does not teach wherein it is provided with notches. Grethen, which teaches a method of illumination using light guide channels and thus exists in a similar field of endeavor, teaches an upper side (carries layer 1 and lacquer layer 2, Fig. 1a-1b) having notches (notches 3), wherein preferably each notch extends transversely to the longitudinal direction of the light guiding element, wherein the notches in the direction of the nose frame part become deeper (“notches are incised into the substrate layer with a depth which becomes increasingly greater by columns” (Col. 4 lines 20-24)).  It would have been obvious to one of ordinary skill in the art to combine the notched light guide of Grethen with the light guide of Pugh to achieve the more efficient transmission of light.

13.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Rosenthal as applied to claim 1 above, and further in view of EP2887129A1 to Baillet, henceforth Baillet.
Regarding claim 22, Pugh teaches spectacle glasses but does not teach lenses for filtering light. Baillet teaches wherein the spectacle glasses (“transparent optical article” [0010; 0013]) are filter lenses for filtering blue light ([0013]) and / or UV light, or the spectacle glasses are filter lenses for filtering red light.  It would have been obvious to one of ordinary skill in the art to apply the filter taught by Baillet to the glasses of Pugh in order to minimize light at undesirable regions of the spectrum, whether blue, UV or red ([Baillet 0007]).

Regarding claim 34, wherein at least the eye-facing nose frame side portion is at least partly provided with whitening agents.  Pugh in view of Rosenthal teaches an eye-facing nose frame with reflective properties but does not specify whitening agents. However, Baillet, which teaches a wearable optical article and thus exists in a similar field of endeavor, teaches the use of optical brighteners ([0011]) to modulate the light emitting properties of the optical article (“acceptable overall level of light transmission and…color perception is needed” [0010]). It would have been obvious to one of ordinary skill in the art to apply the optical brighteners to the nose frame to increase the reflection of emitted light.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150209597 A1 to Haarlander et al, which teaches glasses for phototherapy (see Abstract).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:30-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, March 27, 2021